ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Evan Glass (Reg. # 76,187) on 7/26/2021.

The application has been amended as follows:	Claim 18, line 18 has been amended to:		“the second heat radiating coating layer”	Claim 18, line 20 has been amended to:		“of Claim 25, line 3 has been amended to:		“the electronic component”	Claim 29, line 3 has been amended to:
		“at least one powder of the following ceramic powders:”	Claim 30, line 2 has been amended to:		“wherein the at least one ceramic powder”		Claim 31, line 1 has been amended to:		“The vehicle-mounted control device according to claim 18”	Claim 35, line 3 has been amended to:		“micrometers (μm) and 40 micrometers (μm)”		Claim 36, line 3 has been amended to:		“without the first heat radiating coating layer”

Reasons for Allowance
Claims 18, 20-23, 25-27, 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 18, 20-23, 25-27, 29-36, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 18, and at least in part, because claim 18 recites the limitations: 	“wherein the base comprises a rectangular protrusion extending towards the circuit board from a flat portion of the base, and 	wherein the vehicle-mounted control device further comprises a high-thermal conductivity layer extending from the second surface of the circuit board to the rectangular protrusion and contacting the second surface of the circuit board, the thermal via, and the rectangular protrusion, the high-thermal conductivity layer comprising one of adhesive, grease, or a heat dissipation sheet”
The aforementioned limitations in combination with all remaining limitations of claim 18, are believed to render said claim 18 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday, 900am - 530pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
/Zhengfu J Feng/Examiner, Art Unit 2835July 26, 2021                                                                                               

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835